IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

EARL SPENCE,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2761

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.

_____________________________/

Opinion filed July 31, 2014.

An appeal from an order of the State of Florida Department of Children and
Families.
Mike Carroll, Interim Secretary.

Earl Spence, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED. See Fla. R. Jud. Admin. 2.514(a); Raysor v. Raysor, 706 So.

2d 400, 401 (Fla. 1st DCA 1998).

LEWIS, C. J., BENTON and MARSTILLER, JJ., CONCUR.